Case 1:19-cv-22060-KMW Document 75 Entered on FLSD Docket 05/06/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-22060-WILLIAMS/LOUIS

  ARKEYVEYIA BENT,

         Plaintiff,

  v.

  FT. LAUDERDALE HOSPITALITY,
  INC.,

        Defendant.
  __________________________________/

                                              ORDER

         THIS CAUSE is before the Court on Plaintiff Arkeyveyia Bent’s (“Bent”) Motions

  Requesting Hearing (ECF Nos. 69, 72). This matter was referred to the undersigned pursuant to

  28 U.S.C. § 636 and the Magistrate Judge Rules of the Local Rules of the Southern District of

  Florida, by the Honorable Kathleen M. Williams, United States District Judge (ECF No. 71).

  Having reviewed the Motions, Responses by Sina Negahbani, Plaintiff’s former counsel (ECF

  Nos. 73, 74), and being otherwise duly advised on the matter, the Court hereby GRANTS Bent’s

  request for a hearing.

         This dispute arises from post-settlement efforts to collect on an attorney lien. On March

  17, 2021, a writ of garnishment was issued upon Bent’s bank, TD Bank, N.A. (“TD Bank”) in the

  amount of $24,992.40 (ECF No. 65). A Notice/Certificate of Service on Plaintiff of Garnishee’s

  Answer and Notice of Right to Dissolve was subsequently filed by attorney Negahbani (ECF No.

  68). The Notice/Certificate of Service indicated that a copy of said documents was sent to Bent

  via U.S. Mail at both her previous address and her current address of record.




                                                  1
Case 1:19-cv-22060-KMW Document 75 Entered on FLSD Docket 05/06/2021 Page 2 of 3




           On March 29, 2021, Bent filed her first request for hearing in which she claims, among

  other things, that she did not receive notice of the garnishment at her current address and that the

  money being held by her bank is for unpaid bills (ECF No. 69). Plaintiff then supplemented her

  request by filing a Claim of Exemption Form pursuant to Fla. Stat. § 77.041.

           Florida Statute Section 77.041 requires that a notice of rights against garnishment of wages,

  money, and other property be attached to a writ issued to an individual. The statute specifies that

  notice must include instructions to claim an exemption from garnishment. Specifically, a disputing

  party must complete the form provided within the notice (“Claim of Exemption Form”) and file

  the form within 20 days after the date on which notice of the garnishment was received. Fla. Stat.

  § 77.041(1). The disputing party must also mail a copy of the Claim of Exemption Form to the

  garnishor and the garnishee or their attorneys. Id. Upon the filing of the Claim of Exemption Form,

  the Court is required to hold a hearing “as soon as is practicable to determine the validity of the

  claimed exemptions.” Fla. Stat. § 77.041(3).

           Attorney Negahbani notes in his response1 that Bent failed to mail a copy of the Claim of

  Exemption Form to him and failed to complete the portion of the form certifying such a copy was

  sent. Notwithstanding this failure by pro se party Bent,2 Negahbani asserts no prejudice resulting

  from Bent’s failure, as he was put on notice of Bent’s Claim of Exemption Form through its filing

  and was able to timely respond. Accordingly, the Court will recognize the Claim of Exemption as

  filed and will conduct an evidentiary hearing on the validity of the claimed exemptions.




  1
    Counsel’s responses in these proceedings venture beyond the line of advocacy; they have become unnecessarily
  disparaging and distractingly caustic. Consistent with the Florida Bar Oath of Admission, counsel is admonished to
  adhere to his pledge to “abstain from all offensive personality and advance no fact prejudicial to the honor or reputation
  of a party or witness, unless required by the justice of the cause.”
  2
    Plaintiff Bent should not expect leniency from the Court on matters of procedure going forward. Although the Court
  is mindful of Plaintiff's pro se status, pro se litigants must abide by this Court’s orders and procedural rules. See
  Silverthorne v. Yeaman, 668 F. App’x 354, 355 (11th Cir. 2016).

                                                              2
Case 1:19-cv-22060-KMW Document 75 Entered on FLSD Docket 05/06/2021 Page 3 of 3




         A preliminary telephonic hearing is set for May 20, 2021 at 9:30 a.m. to address available

  dates for an evidentiary hearing, as well as the procedures to be followed and the evidence to be

  advanced during this evidentiary hearing. Attendance can be made by following the dial-in

  instructions: dial 1 (866) 434-5269, enter access code number 9978869 followed by the (#) sign,

  enter security code number 5710 followed by the (#) sign.

         DONE AND ORDERED in Chambers this on this 6th day of May, 2021.



                                                     ________________________________
                                                     LAUREN F. LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
